United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 21, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-60364
                          Conference Calendar



HERBERT L. BREWER, III,

                                      Plaintiff-Appellant,

versus

STATE OF MISSISSIPPI,

                                      Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:02-CV-314-B-D
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Herbert L. Brewer, III, appeals the dismissal of his 42

U.S.C. § 1983 complaint, which the district court construed as a

successive 28 U.S.C. § 2254 petition.    The district court did not

err in construing Brewer’s complaint as a 28 U.S.C. § 2254

petition as Brewer’s claims clearly challenged his possession-of-

explosives conviction.     Preiser v. Rodriguez, 411 U.S. 475, 500

(1973).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60364
                                -2-

However, as Brewer was no longer in custody at the time that he

filed his petition, the district court lacked jurisdiction to

consider the petition, and the denial of the petition is affirmed

on that basis.   See Maleng v. Cook, 490 U.S. 488, 492 (1989);

United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).

     Brewer argues that he was entitled to the district court’s

“chamber papers” and that the court failed to give adequate

consideration to his claims.   A review of the magistrate judge’s

report reflects a conscientious consideration of Brewer’s claims,

and his assertion that the district court failed to give adequate

attention to his claims is simply unsupported.   The judgment of

the district court is AFFIRMED.